      Case 1:20-cv-06850-LGS-KHP Document 42 Filed 03/04/21 Page 1 of 21




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X                  20-cv-6850
 ARNULFO               MALDONADO,                   SANTIAGO,
 HERRERA, JORGE LEYVA CABRERA, and                                 DECLARATION OF
 DOMINGO JUAREZ, individually and on behalf of                    CLELA ERRINGTON IN
 others similarly situated,                                           SUPPORT OF
                                                                  PLAINTIFF’S MOTION
                                 Plaintiffs,                         FOR DEFAULT
                                                                       JUDGMENT
                 -against-

 TAVERNA KYCLADES, INC. (D/B/A) TAVERNA
 KYCLADES, and THEMIOS PAPADOPOULOS,

                                     Defendants.
 -------------------------------------------------------X
        Clela Errington, an attorney duly admitted to practice in New York and in this Court,

affirms on penalty of perjury pursuant to 28 U.S.C. § 1746 as follows:

       1.      I represent Plaintiffs in this lawsuit for unpaid wages, liquidated damages, and

attorneys’ fees under the FLSA and New York Labor Law and regulations.

       2.      I submit this affirmation in support of Plaintiff’s application for a default judgment

against Taverna Kyclades Inc. (d/b/a Taverna Kyclades) and Themios Papadopoulos

                                           Procedural History

       3.      Plaintiffs commenced this action by filing the Complaint (and associated

documents) on August 25, 2020. A true and accurate copy of the Complaint is attached hereto as

Exhibit 1.

       4.      Plaintiffs filed an Amended Complaint on December 1, 2020. A true and accurate

copy of the First Amended Complaint is attached hereto as Exhibit 2.

       5.      This is an action for unpaid minimum and overtime wages, spread of hours pay,

+ct (29 U.S.C. § 201 et seq., “the “FLSA”) the New York Labor Law (“NYLL”), and associated

rules and regulations. See Exhibits 1-2.
      Case 1:20-cv-06850-LGS-KHP Document 42 Filed 03/04/21 Page 2 of 21




       6.      The Court has subject matter jurisdiction of the Plaintiff’s federal claims pursuant

to 29 U.S.C. § 201 et seq. (FLSA) and 28 U.S.C. § 1331 (federal question), and jurisdiction over

the New York state law claims (such as the NYLL) under 28 U.S.C. § 1367(a) (supplemental

jurisdiction). See Exhibits 1-2.

       7.      A summons and copy of the Amended Complaint was properly served on

Defendant Themios Papadopoulos on December 4, 2020. A true and accurate copy of the affidavit

of service is attached hereto as Exhibit 3.

       8.      A summons and copy of the Amended Complaint was properly served on

Defendant Taverna Kyclades Inc. on December 8, 2020. A true and correct copy of the affidavit

of service is attached hereto as Exhibit 4.

       9.      Upon information and belief, Defendants are neither an infants nor incompetent

persons nor in the active service of the United States military.

       10.     The Clerk of the Court then noted default against Defendants on February 4, 2021

. A true and correct copy of the Clerk’s Certificates of Default against Themios Papadopoulos and

Taverna Kyclades, Inc. are respectively attached hereto as Exhibits 5 and 6 respectively.

       11.     The Declaration of Arnulfo Maldonado (“Maldonado Declaration”) in support of

this motion for default judgment is annexed as Exhibit 7.

       12.     The Declaration of Jorge Leyva Cabrera (“Cabrera Declaration”) in support of this

motion for default judgment is annexed as Exhibit 8.

       13.     The Declaration of Domingo Juarez (“Juarez Declaration”) in support of this

motion for default judgment is annexed as Exhibit 9.

       14.     No part of the judgment sought has been paid.

                        Statement of Facts Supporting Entry of Judgment
                                                  2
     Case 1:20-cv-06850-LGS-KHP Document 42 Filed 03/04/21 Page 3 of 21




       15.    As alleged in the Complaint, Amended Complaint, and as stated in Plaintiffs’

Declarations, Defendants control a Greek Restaurant under the name “Taverna Kyclades” located

in Manhattan, New York. (Complaint ¶ 23, Amended Complaint ¶ 23).

       16.    Plaintiffs are former employees of Defendants. (Complaint ¶ 1, Amended

Complaint ¶ 1).

       17.    Defendants had the power to hire and fire Plaintiffs, controlled Plaintiffs’ terms and

conditions of employment, and determined the rate and method of Plaintiffs, compensation.

(Complaint ¶ 33, Amended Complaint ¶ 33).

       18.    Defendants had employees who handled and used goods that were produced outside

the State of New York and travelled through interstate commerce. (Complaint ¶ 35, Amended

Complaint ¶ 35).

       19.    Upon information and belief, from approximately 2014 until on or about 2020

Defendants had a gross volume of sales that exceeded $500,000. (Complaint ¶ 34, Amended

Complaint ¶ 34),

       20.    Defendants regularly required Plaintiffs to work without paying them minimum

wage and overtime compensation (Complaint ¶ 131, Amended Complaint ¶ 131).

                                          Arnulfo Maldonado

       21.    Plaintiff Arnulfo Maldonado (“Plaintiff Maldonado”) was employed as a cook by

Defendants at Taverna Kyclades from approximately September 1, 2014 until on or about March

22, 2020. (Complaint ¶ 38, Amended Complaint ¶ 38, Maldonado Declaration ¶ 7).

       22.    Plaintiff Maldonado’s work did not require discretion or independent judgment.

(Complaint ¶ 41, Amended Complaint ¶ 41, Maldonado Declaration ¶ 9).


                                                3
      Case 1:20-cv-06850-LGS-KHP Document 42 Filed 03/04/21 Page 4 of 21




       23.     From approximately January 1, 2014 until on or about August 31, 2019, Plaintiff

Maldonado worked from approximately 8:30 a.m. until on or about 9:00 p.m., Mondays and

Wednesdays and from approximately 9:00 a.m. until on or about 5:30 p.m., Tuesdays, Thursdays,

Fridays, and Saturdays (typically 59 hours per week). (Complaint ¶ 43, Amended Complaint ¶ 43,

Maldonado Declaration ¶ 12).

       24.     From approximately September 1, 2019 until on or about March 22, 2020, Plaintiff

Maldonado worked from approximately 9:00 a.m. until on or about 9:00 p.m., Mondays and

Wednesdays and from approximately 9:00 a.m. until on or about 5:30 p.m., Tuesdays, Thursdays,

Fridays, and Saturdays (typically 58 hours per week). (Complaint ¶ 44, Amended Complaint ¶ 44,

Maldonado Declaration ¶ 13).

       25.     Throughout Plaintiff’s entire employment, Defendant paid him his wages by check.

(Complaint ¶ 45, Amended Complaint ¶ 45.

       26.     From approximately June 1, 2014 until on or about December 31, 2014, Defendants

paid Plaintiff Maldonado $15.00 per hour. (Complaint ¶ 46, Amended Complaint ¶ 46, Maldonado

Declaration ¶ 14).

       27.     From approximately January 1, 2015 until on or about December, 31, 2016,

Defendants paid Plaintiff Maldonado $16.00 per hour. (Complaint ¶ 47, Amended Complaint ¶

47, Maldonado Declaration ¶ 15).

       28.     From approximately January 1, 2017 until on or about December 31, 2017,

Defendants paid Plaintiff Maldonado $17.00 per hour. (Complaint ¶ 48, Amended Complaint ¶

48, Maldonado Declaration ¶ 16).




                                               4
      Case 1:20-cv-06850-LGS-KHP Document 42 Filed 03/04/21 Page 5 of 21




       29.     From approximately January 1, 2018 until on or about March 22, 2020, Defendants

paid Plaintiff Maldonado $18.00 per hour. (Complaint ¶ 49, Amended Complaint ¶ 49, Maldonado

Declaration ¶ 17).

       30.     Plaintiff Maldonado’s pay did not change even when he was required to stay later

or work a longer day than his usual schedule. (Complaint ¶ 50, Amended Complaint ¶ 50,

Maldonado Declaration ¶ 20).

        31.    For example, from approximately 2014 until on or about 2019, Defendants required

Plaintiff Maldonado to start working 30 minutes prior to and after his scheduled start time, and did

not pay him for the additional time he worked. (Complaint ¶ 51, Amended Complaint ¶ 51,

Maldonado Declaration ¶ 20).

        32.    Although Plaintiff Maldonado was required to keep track of his time, Defendants

required him to record fewer hours than he actually worked. As a result, Plaintiff Maldonado was

not compensated for all of the hours that he worked. Defendants required Plaintiff Maldonado to

sign a document, the contents of which he was not allowed to review in detail, in order to release

his weekly pay. (Complaint ¶ 55, Amended Complaint ¶ 55, Maldonado Declaration ¶ 20).

       33.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff regarding minimum wages under the FLSA and NYLL. (Complaint ¶ 58, Amended

Complaint ¶ 58, Maldonado Declaration ¶ 25).

       34.     Defendants did not provide Plaintiff Maldonado an accurate statement of wages.

In fact, Defendants adjusted Plaintiff Maldonado’s paystubs so that they reflected inaccurate wages

and hours worked. (Complaint ¶ 59, Amended Complaint ¶ 59, Maldonado Declaration ¶ 24).

       35.      Defendants took improper and illegal deductions from Plaintiff Maldonado’s

wages; specifically, Defendants deducted $22 every week from Plaintiff Maldonado’s weekly
                                                 5
      Case 1:20-cv-06850-LGS-KHP Document 42 Filed 03/04/21 Page 6 of 21




paycheck for meals he never ate. (Complaint ¶ 53, Amended Complaint ¶ 53, Maldonado

Declaration ¶ 22).

       36.     Defendants did not provide Plaintiff with any written notice of his rate of pay in

English and in Spanish (his primary language) of his employer’s regular pay day and other

information required by NYLL §195(1). (Complaint ¶ 61, Amended Complaint ¶ 61, Maldonado

Declaration ¶ 26).

                                 Plaintiff Jorge Leyva Cabrera

       37.     Plaintiff Cabrera was employed by Defendants at Taverna Kyclades as a cook from

approximately January 1, 2014 until on or about March 22, 2020. (Complaint ¶ 86, Amended

Complaint ¶ 86, Cabrera Declaration ¶ 7)

       38.     From approximately January 1, 2014 until on or about March 22, 2020, Plaintiff

Cabrera worked from approximately 3:00 p.m. until on or about 11:00 p.m., four days per week

and from approximately 3:00 until on or about 11:30 p.m., two days per week (typically 49 hours

per week). (Complaint ¶ 91, Amended Complaint ¶ 91, Cabrera Declaration ¶ 12).

       39.     Throughout his employment, Defendants paid Plaintiff Cabrera his wages by check.

(Complaint ¶ 92, Amended Complaint ¶ 92).

       40.     From approximately January 1, 2014 until on or about December 31, 2018,

Defendants paid Plaintiff Cabrera $15.00 per hour. (Complaint ¶ 93, Amended Complaint ¶ 93,

Cabrera Declaration ¶ 13).

       41.     From approximately January 1, 2019 until on or about November 30, 2019,

Defendants paid Plaintiff Cabrera $16.00 per hour. (Complaint ¶ 94, Amended Complaint ¶ 94,

Cabrera Declaration ¶ 14).


                                               6
      Case 1:20-cv-06850-LGS-KHP Document 42 Filed 03/04/21 Page 7 of 21




       42.     From approximately December 1, 2019 until on or about February 29, 2020,

Defendants paid Plaintiff Herrera $17.00 per hour. (Complaint ¶ 95, Amended Complaint ¶ 95,

Cabrera Declaration ¶ 15).

       43.     From approximately March 1, 2020 until on or about March 22, 2020, Defendants

paid Plaintiff Herrera $18.00 per hour. (Complaint ¶ 96, Amended Complaint ¶ 96, Cabrera

Declaration ¶ 16).

       44.     Plaintiff Cabrera’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule. (Complaint ¶ 97, Amended Complaint ¶ 97, Cabrera

Declaration ¶ 17).

       45.     Defendants never granted Plaintiff Cabrera any breaks or meal periods of any kind.

(Complaint ¶ 99, Amended Complaint ¶ 99, Cabrera Declaration ¶ 20).

       46.     Nevertheless, Defendants deducted $22 every week from Plaintiff Cabrera’s

weekly paycheck for meals he never ate. (Complaint ¶100, Amended Complaint ¶ 100, Cabrera

Declaration ¶ 20).

       47.     Although Plaintiff Cabrera was required to keep track of his time, Defendants

required him to record fewer hours than he actually worked. As a result, he was not paid for every

hour he worked. (Complaint ¶ 102, Amended Complaint ¶ 102, Cabrera Declaration ¶ 22).

       48.     On a number of occasions, Defendants required Plaintiff Cabrera to sign a

document, that falsely set forth the hours he worked per week. (Complaint ¶ 103, Amended

Complaint ¶ 103, Cabrera Declaration ¶ 22).

       49.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Herrera regarding overtime and wages under the FLSA and NYLL. (Complaint ¶ 105,

Amended Complaint ¶ 105, Cabrera Declaration ¶ 26).
                                                7
       Case 1:20-cv-06850-LGS-KHP Document 42 Filed 03/04/21 Page 8 of 21




        50.    Defendants did not provide Plaintiff Cabrera an accurate statement of wages, as

required by NYLL 195(3). (Complaint ¶ 106, Amended Complaint ¶ 106, Cabrera Declaration ¶

22).

        51.    In fact, Defendants adjusted Plaintiff Cabrera’s paystubs so that they reflected

inaccurate wages and hours worked. (Complaint ¶ 107, Amended Complaint ¶ 107, Cabrera

Declaration ¶ 22).

        52.    Defendants did not give any notice to Plaintiff Cabrera, in English and in Spanish

(Plaintiff Cabrera’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

                                    Plaintiff Domingo Juarez

        53.    Plaintiff Juarez was employed by Defendants at Taverna Kyclades as a food

preparer and dishwasher from approximately May 1, 2016 until on or about August 12, 2020.

(Complaint ¶ 109, Amended Complaint ¶ 109, Juarez Declaration ¶ 7)

        54.    From        approximately   May      1,     2016     until    on     or     about

March 15, 2020, Plaintiff Juarez worked from approximately 3:00 p.m. until on or about 12:00

a.m., 6 days a week (typically 54 hours per week). (Complaint ¶ 114, Amended Complaint ¶ 114,

Juarez Declaration ¶ 12)

        55.    From approximately May 16, 2020 until on or about July 26, 2020, Plaintiff Juarez

worked from approximately 1:00 p.m. until on or about 9:00 p.m., 3 days per week (typically 24

hours per week). (Complaint ¶ 115, Amended Complaint ¶ 115, Juarez Declaration ¶ 13)

        56.    From approximately July 27, 2020 until on or about August 12, 2020, Plaintiff

Juarez worked from approximately 3:00 p.m. until on or about 10:00 p.m., 5 days a week (typically

35 hours per week). (Complaint ¶ 116, Amended Complaint ¶ 116, Juarez Declaration ¶ 14)
                                                8
      Case 1:20-cv-06850-LGS-KHP Document 42 Filed 03/04/21 Page 9 of 21




         57.   Throughout his employment, Defendants paid Plaintiff Cabrera his wages by check.

(Complaint ¶ 116, Amended Complaint ¶ 116).

         58.   From approximately May 1, 2016 until on or about December 31, 2017, Defendants

paid Plaintiff Juarez $11.00 per hour. (Complaint ¶ 118, Amended Complaint ¶ 118, Juarez

Declaration ¶ 15)

         59.   From approximately January 1, 2018 until on or about December 31, 2018,

Defendants paid Plaintiff Juarez $13.00 per hour. (Complaint ¶ 119, Amended Complaint ¶ 119,

Juarez Declaration ¶ 16)

         60.   From approximately January 1, 2019 until on or about August 12, 2020, Defendants

paid Plaintiff Juarez $15.00 per hour. (Complaint ¶ 120, Amended Complaint ¶ 120, Juarez

Declaration ¶ 17)

         61.   Plaintiff Juarez was never granted any breaks or meal periods of any time.

Nevertheless, Defendants deducted $22 every week from Plaintiff Juarez’s weekly paycheck for

meals he never ate. (Complaint ¶ 122, Amended Complaint ¶ 122, Juarez Declaration ¶ 22)

         62.   Although Plaintiff Juarez was required to keep track of his time, Defendants

required him to record fewer hours than he actually worked. As a result, Plaintiff Juarez was not

compensated for all of the hours that he worked. (Complaint ¶ 124, Amended Complaint ¶ 124,

Juarez Declaration ¶ 24)

         63.   On a number of occasions, Defendants required Plaintiff Juarez to sign a document,

the contents of which he was not allowed to review in detail. (Complaint ¶ 125, Amended Complaint

¶ 125)




                                                9
     Case 1:20-cv-06850-LGS-KHP Document 42 Filed 03/04/21 Page 10 of 21




       64.     In addition, in order to get paid, Plaintiff Juarez was required to sign a document in

which Defendants misrepresented the hours that he worked per week. (Complaint ¶ 126, Amended

Complaint ¶ 126, Juarez Declaration ¶ 24)

       65.     No notification, either in the form of posted notices or other means, was ever given to

Plaintiff Juarez regarding overtime and wages under the FLSA and NYLL. (Complaint ¶ 127,

Amended Complaint ¶ 127, Juarez Declaration ¶ 26)

       66.      Defendants did not provide Plaintiff Juarez an accurate statement of wages, as required

by NYLL 195(3). (Complaint ¶ 128, Amended Complaint ¶ 128, Juarez Declaration ¶24)

       67.     In fact, Defendants adjusted Plaintiff Juarez’s paystubs so that they reflected inaccurate

wages and hours worked. (Complaint ¶ 107, Amended Complaint ¶ 107, Juarez Declaration ¶ 24)

       68.     Defendants did not give any notice to Plaintiff Juarez, in English and in Spanish

(Plaintiff Juarez’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1). (Complaint ¶ 108, Amended Complaint ¶ 108, Juarez

Declaration ¶ 25)

                           Plaintiffs are entitled to Judgment by Default

       69.     It is well settled that Defendants who fail to file an answer or otherwise move in

respect to a complaint filed, are deemed to have admitted all of the well-pleaded allegations in

the complaint pertaining to liability. D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 107 (2d

Cir. 2006) (“Rule 55 tracks the ancient common law axiom that a default is an admission of all

well-pleaded allegations against the defaulting party”) (citation omitted).

       70.     Defendants have failed to file an answer or otherwise respond to the Amended

Complaint, despite the time to do so have expired.


                                                  10
     Case 1:20-cv-06850-LGS-KHP Document 42 Filed 03/04/21 Page 11 of 21




       71.     Thus, Plaintiffs’ allegations are unchallenged, and consequently the Complaint

and declarations attached hereto establish Plaintiff’s right to default judgment.

       72.     Upon entry of a default, the court may award damages based upon evidence

submitted through affidavits and exhibits, or by an evidentiary hearing. Cement & Concrete

Workers Dist. Council Welfare Fund v. Metro Foundation Contractors, Inc., 699 F.3d 230, 234

(2d Cir. 2012). “While Rule 55(b)(2) permits the district court to conduct a hearing to

determine damages, such a hearing is not mandatory.” Id. “Together, ‘Rule 55(b)(2) and

relevant case law give district judges much discretion in determining when it is “necessary and

proper” to hold an inquest on damages.’” Id. (quoting Tamarin v. Adam Caterers, Inc., 13 F.3d

51, 54 (2d Cir. 1993)).

       73.     Plaintiffs maintain that the proof submitted herewith is sufficient on its own to

obviate the need for a hearing on damages. Based on the evidence Plaintiffs have put forward,

damages, including back pay, liquidated damages, and prejudgment interest, should be awarded

in the amount of $365,040.90, and attorneys’ fees and costs should be awarded in the amount of

$.

                                 Plaintiff’s Damages Calculation

       74.     Annexed as Exhibit 10 is a chart setting out the damages Plaintiff is entitled to

recover.

       75.     In the damages chart, the Plaintiffs’ wage and hour damages (including unpaid

wages, overtime wage damages, spread of hours wage damages, liquidated damages, and interest)

are calculated in segments of time, broken into “Pay Periods.” Each pay period calculates the

number of weeks in each period (“No. of Weeks in Pay Period”), and then based upon each of the

Plaintiff’s affidavits, lists the number of hours worked per week in each period (“Hours Per Week
                                                 11
     Case 1:20-cv-06850-LGS-KHP Document 42 Filed 03/04/21 Page 12 of 21




in Period). The applicable minimum wage data, and associated overtime rate, are included as

applicable for each pay period. Then there is a column for Paid Wages, the first column calculates

the “regular rate of pay” for each period by dividing the amount actually paid each week to each

Plaintiff (the “Credited Weekly Pay”) for each period, then dividing that amount by the “Hours

Per Week in Period”). The overtime rate is calculated using a 1.5 multiplier for time and a half

overtime calculations later in the chart. The “Credited Weekly Pay” is the amount of money

actually paid and is based upon the Plaintiffs’ affidavit. The information the number of days each

week in that period for which the Plaintiffs worked in excess of 10 hours per day is also included,

and was therefore entitled to Spread of Hours Pay (“No. of SOH Days Per Wk in Period”).

       76.     Calculations within the Chart – The “Lawful Weekly Pay” column of the chart

calculates what the Plaintiff should have been paid per week during each pay period. The actual

formula used in this column is as follows:((greater of minimum wage or calculated base pay) *

Hours Per Week up to 40) + ((greater time and a half rate) * (Hours Per Week over forty, if any)).

       77.     The chart therefore automatically determines whether the effective calculated base

rate of pay falls below the minimum wage, and if it does, it discards it. If it does not, it uses it for

the subsequent calculations (as the Plaintiff is entitled to earn at least the minimum wage). The

chart then automatically calculates what the hours should have been compensated at under the base

rate of pay up to the first 40 hours of work per week, and then at time-and-a-half pay for any hours

over 40. The Chart then subtracts the amount actually paid to Plaintiff (the “Credited Weekly Pay”)

and then derives the “Underpayment per Week.” This number is then multiplied by the number of

weeks in each period and derives the total damages due for unpaid minimum wages and overtime

for each period (“Unpaid Wages & OT”). The Chart then applies the liquidated damages provisions

of the NYLL to the “Unpaid Wages and OT” automatically in the “Liq. Damages on Wages &
                                                  12
     Case 1:20-cv-06850-LGS-KHP Document 42 Filed 03/04/21 Page 13 of 21




OT” by 25% for damages occurring prior to April 9, 2011, if any, and 100% for any subsequent

damages.

       78.    The unpaid spread of hours pay (“Unpaid Spread of Hours (SOH) Pay”) is derived

by multiplying (the number of SOH days per week) * (the number of weeks per period) * (the

minimum wage). The liquidated damages on SOH pay are all calculated at the rate of 100%.

       79.    The legal basis for the damages calculations within the chart are set out below.

                                           Back Pay

       80.    At all times relevant to the FLSA claims in this action, the minimum wage rate

under the FLSA was $7.25 per hour. Employees must be paid one-and-one half times their regular

rate for each hour worked over forty (40) hours worked in a week. 29 U.S.C. § 207(a)(1). From

2011 to 2013, the minimum wage under New York law was the same as under the FLSA.

       81.    The New York Minimum wage range increased to $8.00 per hour as of December

31, 2013; it further increased to $8.75 per hour as of December 31, 2014; it further increased to

$9.00 per hour as of December 31, 2015; it further increased to $11.00 per hour on December 31,

2016 (in New York City); and it further increased to $13.00 per hour on December 31, 2017 (in

New York City).

       82.    New York’s rules on overtime explicitly incorporate those of the FLSA, and thus

require pay at one-and-one-half times the regular normal rate for each hour over forty hours

worked in a week. 12 N.Y.C.R.R. § 142-2.2.

       83.    The onus is on the employer to maintain proper records of employees’ hours

worked, 29 U.S.C. § 211(c). “In a FLSA case, in the absence of rebuttal by [D]efendants,

[P]laintiffs' recollection and estimates of hours worked are presumed to be correct.” Zeng Liu v.


                                               13
     Case 1:20-cv-06850-LGS-KHP Document 42 Filed 03/04/21 Page 14 of 21




Jen Chu Fashion Corp, 2004 U.S. Dist. LEXIS 35, *8 (S.D.N.Y. 2004) (the court accepted the

Plaintiff’s estimates of hours worked).

               An employee has carried out his burden [of production under the
               FLSA] if he proves that he has in fact performed work for which he
               was improperly compensated[,] and if he produces sufficient
               evidence to show the amount and extent of that work by just and
               reasonable inference. The burden then shifts to the employer to
               come forward with evidence of the precise amount of work
               performed or with evidence to negative the reasonableness of the
               inference to be drawn from the employee's evidence. If the employer
               fails to produce such evidence, the court may then award damages
               to the employee, even though the result be only approximate. Id.
               (citing Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687-88
               (1946), and other cases).

       84.     Here, Plaintiffs were not paid minimum wage and overtime compensation at the

lawful rate. Rather, defendants paid a straight hourly rate for all hours worked, and at all times

purposefully underreported the hours that Plaintiffs worked resulting in certain of them receiving

no pay at all for some of their hours. They further unlawfully deducted $22/week from all of the

Plaintiffs’ weekly checks.

       85.     Plaintiffs are entitled to unpaid minimum wages and overtime compensation as

follows:

               a. Arnulfo Maldonado - $81,943.50

               b. Jorge Leyva Cabrera - $30.970.50

               c. Domingo Juarez - $25,512.00

       86.     As of March 4, 2021, Plaintiffs are collectively entitled to $42,166.84 in

prejudgment interest on wages and overtime. See Exhibit 10.

                                          Spread of Hours Pay



                                                  14
      Case 1:20-cv-06850-LGS-KHP Document 42 Filed 03/04/21 Page 15 of 21




        87.     Plaintiff Maldonado is also entitled to “spread-of-hours” pay under the New York

spread-of-hours regulation, which requires employers to pay workers for an additional hour of

overtime-rate pay beyond their regular pay when the workday is more than ten (10) hours. 12

N.Y.C.R.R. § 146-1.6; Angamarca v. Pita Grill 7 Inc., 2012 U.S. Dist. LEXIS 108322, *16-17,

2012 WL 3578781 (S.D.N.Y. Aug. 2, 2012).

        88.     As set out above, plaintiff Maldonado routinely worked more than 10 hours per day

during his employment with the Defendants.

        89.     Plaintiff Maldonado is entitled to $ in unpaid spread of hours pay. As of February

19, 2021, Plaintiff is entitled to $ in prejudgment interest on the unpaid spread of hours pay. See

Exhibit 4.

                          Three Year Statute of Limitations Under FLSA

        90.     Under the FLSA, when the underpayment by the employer is willful, the limitations

period increases from two (2) to three (3) years. 29 U.S.C. § 255(a).

        91.     Willfulness under the FLSA means the employer “knew or showed reckless

disregard for the matter of whether [the employer’s] conduct was prohibited by the statute,”

McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133 (1988); Damassia v. Duane Reade, Inc., 2005

U.S. Dist. LEXIS 9768 at *5 (S.D.N.Y. May 20, 2005) (willfulness was properly pleaded by

alleging, inter alia, that the employer was “aware of the existence of the FLSA and its overtime

requirements.”). Willfulness is also established when an employer fails to investigate whether its

compensation policy was legal. See Hardrick v. Airway Freights Systems, Inc., 63 F. Supp. 2d 898,

904 (N.D.Ill. 1999); v. IBP, Inc., 339 F.3d 894, 909 (9th Cir. 2003), aff’d, 126 S.Ct. 514 (2005)

(upholding the three-year statute of limitations because employer was on notice of FLSA

requirements but “took no affirmative action to assure compliance” with them).
                                                15
      Case 1:20-cv-06850-LGS-KHP Document 42 Filed 03/04/21 Page 16 of 21




         92.     In the present matter, Defendants were aware, or should have been aware, of the

existence of the FLSA and its overtime requirements. However, the Defendants knew or

disregarded the fact that their conduct was prohibited by the FLSA. Furthermore, even if the

Defendants did not know of the FLSA, the Defendants’ actions are still willful because the

Defendants failed to investigate whether their compensation policy was legal. See Hardrick, 63 F.

Supp. 2d at 904.

         93.     Moreover, the Defendants failed to post the required information concerning the

minimum wage laws, paid the Plaintiff in cash, and had no system for recording, or even having

Plaintiff record, his hours.

         94.     This deliberate decision to disregard both FLSA and New York law, as well as

Defendant’ failure to take any affirmative step towards compliance, amount to willfulness for

purposes of the FLSA and New York law. Doo Nam Yang v. ACBL Corp., 427 F. Supp. 2d 327,

340 (S.D.N.Y. 2005)(“A failure to pay is ‘willful’ when the employer knowingly, deliberately, or

voluntarily disregards its obligation to pay wages”) (internal quotations omitted).

         95.     As Plaintiff can establish that Defendants’ violation of the FLSA was willful, they

are entitled to a three-year limitations period under the FLSA, i.e., starting from April 8, 2013, three

years before the complaint was filed. See, e.g., Decraene v. Neuhaus (U.S.A.), Inc., 2005 U.S. Dist.

LEXIS 10836 at *23-*24 (S.D.N.Y. 2005). Furthermore, under the New York Labor Law and

regulations, the limitations period is six years, regardless of willfulness. N.Y. Labor Law § 663(3).

Causes of action under the New York Labor Law accrue in the same manner as do causes of action

under the FLSA. See Godlewska v. Human Dev. Assoc., Inc., 2006 U.S. Dist. LEXIS 30519 at *12

(E.D.N.Y. May 18, 2006). Therefore, back pay under the New York Labor Law should be


                                                   16
        Case 1:20-cv-06850-LGS-KHP Document 42 Filed 03/04/21 Page 17 of 21




calculated from the start of Plaintiff’s employment, which was less than six years from the filing

date.

                                       Unlawful Deductions

         96.       Federal law required that wages be paid “free and clear” of all “kick-backs’

directly or indirectly to the employer or to another person for the employer’s benefit” 20 C.F.R.

§531.35.

         97.    New York law, similarly, prohibits employers from making deductions from

employees’ wages except in specific circumstances. ” NYLL § 193.

         98.    Defendants deducted $22 hours/week from Plaintiffs’ wages ostensibly for meals,

but Defendants never granted meals or any other type of break.

         99.    Plaintiffs are entitled to recover $22 per week unlawfully deducted from their

wages. This amount is figured into the “Credited Weekly Pay” column of Exhibit 10..

                              Wage Notice and Statement Violations

         100.   Defendants never provided Plaintiffs with annual notices of their wages, or a wage

statement, as required by NYLL §§ 195(1), 195(3).

         101.   Plaintiffs are thus entitled to statutory damages in the maximum amount of $5,000

under each section, for a total of $10,000.00 for each Plaintiff.

                                        Liquidated Damages

         102.   Liquidated damages of 100% of the unpaid wages under the FLSA are mandatory.

See 29 U.S.C. § 216(b) (“Any employer who violates the provisions of section 206 or section 207

of this title shall be liable to the employee or employees affected in the amount of their unpaid

minimum wages, or their unpaid overtime compensation, as the case may be, and in an additional

equal amount as liquidated damages”). The employer can make this award discretionary, however,
                                                 17
     Case 1:20-cv-06850-LGS-KHP Document 42 Filed 03/04/21 Page 18 of 21




by a showing of good faith. 29 U.S.C. § 260. In the present matter, the Defendants have defaulted.

Consequently, they cannot meet this burden, and thus an award of liquidated damages is

mandatory. Liquidated damages should be awarded in an amount equal to the unpaid minimum

wages and overtime. 29 U.S.C. § 216(b).

       103.    Likewise, under the NYLL, “an employee is also entitled to liquidated damages

‘equal to one hundred percent of the total of such underpayments found to be due,’ unless the

employer proves a good faith basis for believing he or she was in compliance with the law.” Wei,

2014 U.S. Dist. LEXIS 182325, *23 (quoting N.Y. Lab. Law § 663(1)).

       104.    Given the uncontroverted evidence of Defendants’ lack of good faith Plaintiff is

entitled by statute to liquidated damages under the New York Labor Law, computed at 25% of the

unpaid minimum and overtime wages for the period of time prior to April 9, 2011 and 100% for

any subsequent unpaid minimum and overtime wages.

       105.    Plaintiffs’ aggregate total unpaid wages equal $138,426.00, all incurred after April

9th, 2011. Thus, they are collectively entitled to 100% liquidated damages in the amount of

$138,426.00. See Exhibit 10.

       106.    Plaintiff Maldonado’s total unpaid spread of hours pay equal $6,528.00. They are

entitled to 100% liquidated damages in the amount of $6,528.00 See Exhibit 4.

                                    Attorneys’ Fees and Costs

       107.    The FLSA and the New York Labor Law both contain fee-shifting provisions for

actions to recover unpaid wages. 29 U.S.C. § 216(b) (“The court in such action shall, in addition

to any judgment awarded to the Plaintiff or Plaintiff, allow a reasonable attorney's fee to be paid

by the defendant, and costs of the action”); N.Y. Labor Law § 663(1) (“[An employee] may

recover . . . costs and such reasonable attorney's fees as may be allowed by the court”).
                                                 18
     Case 1:20-cv-06850-LGS-KHP Document 42 Filed 03/04/21 Page 19 of 21




       108.    Plaintiff incurred costs and attorneys’ fees in pursuing this action, and seeks an

award of reasonable attorney’s fees and costs in the amount of $14,404.60.

       109.    The costs are a total of $905.60 including a filing fee of $400.00, fees associated

with serving the Defendants with the summons and complaint.

       110.    A breakdown of attorneys’ fees and costs incurred in filing the Complaint and

seeking default, in the form of this firm’s standard billing sheet is attached hereto as Exhibit 11.

       111.    The timekeepers on this matter are indicated by the following initials and have the

following rates:

               a. “MF” — Michael Faillace, $450 per hour
               b. “CE” – Clela Errington - $350 per hour
               c. “PL” – Paralegal work, $100 per hour

       A brief biography of each attorney who performed billed work in this matter is as follows:

                     i.    Michael Faillace is the Managing Member of Michael Faillace &

                           Associates, P.C, and has been in practice since 1983. From 1983 to

                           2000, he was in-house Employment Counsel with International

                           Business Machines Corporation (IBM). He taught employment

                           discrimination as an Adjunct Professor at Fordham University School

                           of Law since 1992 and at Seton Hall University Law School from 1995

                           to 1998, and he is a nationally-renowned speaker and writer on

                           employment law. He also is the author of the ADA, Disability Law

                           Deskbook: The Americans with Disabilities Act in the Workplace,

                           published by Practicing Law Institute (PLI), and other employment law

                           publications and presentations. His regular billing rate of $450 per hour

                           is reflected in Exhibit 6.
                                                  19
     Case 1:20-cv-06850-LGS-KHP Document 42 Filed 03/04/21 Page 20 of 21




                    ii.   Clela A. Errington is an associate at Michael Faillace & Associates, P.C.

                          She is a 2012 graduate of New York University School of Law. She

                          began her career at a series of small law firms focusing on labor and

                          employment law, followed by several years providing litigation support

                          to large law firms. She returned to litigation in 2019, joining the Jones

                          Law Firm, P.C., and joined Michael Faillace & Associates in 2020.

                                           Conclusion

       112.    Based on the above information and exhibits, Plaintiff asserts the record supports a

judgment against the Defendant in favor of Plaintiff in the total amount of $ for unpaid minimum

and overtime wages and damages, spread of hour pay and damages, liquidated damages,

prejudgment interest and other claims. Prejudgment interest continues to run and should ultimately

be computed through the date judgment is entered.

       113.    Additionally, Plaintiff is entitled to $4,022.50 in attorneys’ fees and costs.   See

Exhibit 5.

       114.    As shown herein, no inquest is necessary when, as in the present case, the Court

has before it the proper measure of damages and evidence submitted by the Plaintiff that allows

damages to be calculated with reasonable certainty.

       115.    No part of the judgment sought has been paid.

       116.    Sufficient definitive information and documentation is provided such that the

amount provided for in the proposed judgment can be calculated, based upon allegations contained

in the Complaint, and supplemented by the Plaintiff’s affidavit accompanying these motion papers.

       117.    Plaintiff also makes a request for interest on the principal amount of the judgment

not to exceed 9%, as stated above and in the damages calculations.
                                                20
     Case 1:20-cv-06850-LGS-KHP Document 42 Filed 03/04/21 Page 21 of 21




       118.    Plaintiff also requests that the judgment provide that if any amounts remain unpaid

upon the expiration of ninety days following issuance of judgment, or ninety days after expiration

of the time to appeal and no appeal is then pending, whichever is later, the total amount of judgment

shall automatically increase by fifteen percent, as required by NYLL § 198(4).

       119.    The calculations made in arriving at the proposed judgment amount are set forth in

both the explanation above, and in the damages chart itself.

       120.    For the reasons stated above and in the accompanying exhibits, the Plaintiff’s

motion for a default judgment should be granted.

Dated: New York, New York
       March 4, 2021

                                                                    /s/Clela Errington
                                                                 Clela A. Errington, Esq.




                                                 21
